  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 1 of 14 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 K.MIZRA LLC,                                         )
                                                      )
                 Plaintiff,                           )
                                                      )   Case No. 2:21-cv-247
         v.                                           )
                                                      )   JURY TRIAL DEMANDED
 BROADCOM INC.                                        )
                                                      )
                 Defendant.                           )
                                                      )
                                                      )
                                                      )
                                                      )

                                          COMPLAINT

       Plaintiff K.Mizra LLC (“K.Mizra”) files this Complaint against Defendant Broadcom Inc.

(“Broadcom”).

                                    NATURE OF THE CASE

       1.       This is an action for the infringement of U.S. Patent No. 8,965,892 (the “’892 patent

or “the Patent-in-Suit”).

       2.       Defendant Broadcom has been making, selling, using and offering for sale email

security products such as the Symantec Messaging Gateway software, appliances, and various

other network equipment and software incorporating its email security technology that infringe the

’892 patent in violation of 35 U.S.C. § 271 (collectively, “the Accused Instrumentalities”).

       3.       Plaintiff K.Mizra seeks appropriate damages and prejudgment and post-judgment

interest for Broadcom’s infringement of the Patents-in-Suit.

                                          THE PARTIES

       4.       Plaintiff K.Mizra is a Delaware limited liability company with its principal place


                                                  1
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 2 of 14 PageID #: 2




of business at 777 Brickell Ave, #500-96031, Miami, FL 33131. K.Mizra is the assignee and owner

of the Patent-in-Suit.

       5.      Defendant Broadcom is a Delaware Corporation that maintains regular and

established places of business throughout Texas, for example, at its campuses at 5465 Legacy

Drive, Plano, TX 75024 and 2901 Via Fortuna Drive, Austin, TX 78746. Broadcom is registered

to conduct business in the state of Texas and has appointed the Corporation Service Company

d/b/a CSC-Lawyers Incorporating Service Company, located at 211 E. 7th St., Suite 620, Austin,

TX 78701, as its agent for service of process.

       6.      In 2019, Broadcom acquired Symantec’s Enterprise Security business which

developed, marketed, and sold Symantec Messaging Gateway.

       7.      By maintaining facilities in Plano, Broadcom has regular and established place of

business in the Eastern District of Texas.

       8.      K.Mizra sent letters to Broadcom in January 2021 and then again in February 2021

about taking a license to K.Mizra’s patent portfolio. To date, Broadcom has not responded to any

of K.Mizra’s correspondence regarding taking a license to Mizra’s patents.

       9.      Broadcom has been on notice of its infringement of the ’892 patent at least as of

the date of service of this Complaint.

       10.     Notwithstanding its receipt of notice that the Accused Instrumentalities infringe the

’892 patent, including notice provided as of the filing of this complaint, Broadcom continues to

sell the Accused Instrumentalities in flagrant disregard of K.Mizra’s rights under the ’892 patent.


                                JURISDICTION AND VENUE

       11.     This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.



                                                 2
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 3 of 14 PageID #: 3




       12.     This Court has original subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       13.     This Court has personal jurisdiction over Broadcom because, inter alia, Broadcom

has a continuous presence in, and systematic contact with, this District and has registered to

conduct business in the state of Texas.

       14.     Broadcom has committed and continues to commit acts of infringement of

K.Mizra’s Patent-in-Suit in violation of the United States Patent Laws, and has made, used, sold,

offered for sale, marketed and/or imported infringing products into this District. Broadcom’s

infringement has caused substantial injury to K.Mizra, including within this District.

       15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1400 and 1391 because

Broadcom has committed acts of infringement in this District and maintains a regular and

established place of business in this District.

                                     THE PATENT-IN-SUIT

       16.     The ’892 patent is titled “Identity-Based Filtering” and was issued by the United

States Patent Office to inventor Aaron T. Emigh on February 24, 2015. The earliest application

related to the ’892 patent was filed on January 4, 2007. A true and correct copy of the ’892 patent

is attached as Exhibit A.

       17.     K.Mizra is the owner of all right, title and interest in and to the ’892 patent with the

full and exclusive right to bring suit to enforce the ’892 patent.

       18.     The ’892 patent is valid and enforceable under the United States Patent Laws.

       19.     The claims of the ’892 patent are directed to technological solutions that address

specific challenges rooted in computing technology involving the filtering of electronic content.

With the proliferation of electronic documents and content on the internet such as PDFs, webpages,




                                                  3
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 4 of 14 PageID #: 4




and electronic mail that are accessible via a network address or that traverse a computer network,

there is a myriad of undesirable content that a computer user may encounter. See Exhibit A at 1:19-

22. The inventors of the ’892 patent understood the shortcomings of the traditional approaches to

filtering unwanted content that were solely based on including or excluding certain addresses or

uniform resource locators (URLs) associated with the document. The ’892 patent explains that

prior to its invention, “[a] variety of approaches to content filtering have been employed to avoid

undesirable content. Examples of such approaches include blacklisting and whitelisting URLs and

sites. However, these approaches fail to discriminate between specific content owners or creators

within a site. In some cases, particular participants in a site or service may have more desirable, or

less desirable, content than other participants, and present approaches are unable to take advantage

of this, leading to either inclusion of objectionable content, or exclusion of desirable content.” Id.

at 1:23-32.

       20.     The technological invention of the ’892 patent improves upon these conventional

techniques for computerized filtering of electronic documents over the internet by extracting and

resolving certain data inherent in the electronic document to correlate and determine the

reputations of the author or sender of the document and the group in which he or she may be a

member of. For example, the ’892 patent describes “extracting an identity from a document and/or

metadata” and analyzing content with “content analyzing technologies” such as Bayesian filtering

or Support Vector Machines. See, e.g., id. at 2:24-36. The ’892 patent also discusses further steps

of correlating identity, detecting affiliation, and determining reputation associated with electronic

documents over a computer network. Id. at 1:38-63. The enhanced filtration techniques taught by

the ’892 patent can be carried out “programmatically via an API or by retrieving one or more pages

from the network and analyzing them.” See, e.g., id. at 6:5-67.




                                                  4
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 5 of 14 PageID #: 5




        21.    The ’892 patent claims a way to solve technological problems that existed within

the field of electronic documents and computer technology. It provides a technological solution to

a problem specific to technology related to electronic documents by improving computer

functionality for filtering electronic documents. Faced with the shortcomings of plain filtering

techniques such as white-listing or black-listing that existed at the time of the invention, the

inventors of the ’892 patent developed a far more advanced approach with specific steps for

determining and correlating group-related reputation and identity reputation. By utilizing such

improvements to electronic content filtering technology, data security companies such as Cisco

are able to take advantage of more optimally tailored filtering to block unwanted documents such

as electronic mail on computer networks without sacrificing the over-exclusion of desired content.

        22.    The way in which the claims of the ’892 patent address the technological problem

is not merely a nominal application of a generic computer to practice the invention. Instead, the

claims of the ’892 patent implement particular improvements to computerized data filtering

technology in order to overcome the problems specifically arising in the field of electronic content

filtering.

        23.    The claims of the ’892 patent recite subject matter that is not merely the routine or

conventional use of filtering undesired electronic documents that existed in the prior art. Instead,

the claimed inventions are directed to particularized implementations of determining the reputation

associated with electronic documents. The ’892 patent claims specify improved computer

functionality for extracting certain information and data inherent in the electronic documents for

purposes of resolving the reputations associated with the document, author of the document, and

groups of which the author may be a member.




                                                 5
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 6 of 14 PageID #: 6




                         FIRST CAUSE OF ACTION
          (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 of ’892 PATENT)

       24.     K.Mizra re-alleges and incorporates by reference all of the foregoing paragraphs.

       25.     On information and belief, Broadcom has infringed and continues to infringe, either

literally or under the doctrine of equivalents, one or more claims, including at least claim 15 of the

’892 patent in violation of 35 U.S.C. §§ 271 et seq., by making, using, importing, selling, offering

for sale, and/or importing in this District and into the United States certain products, including but

not limited to those, relating to the Accused Instrumentalities.

       26.     On information and belief, Broadcom has been and currently is infringing the ’892

patent by the manufacture, use, sale, offer to sell and/or importation of its products, including at

least the Accused Instrumentalities under 35 U.S.C. § 271.

       27.     For example, Claim 15 of the ’892 patent recites the following:

               [preamble] A non-transitory computer program product for determining a
               reputation associated with an electronic document accessible via a network
               address, the computer program product being embodied in a computer
               readable storage medium and comprising computer instructions for:
               [A] determining an identity relating to a person, wherein the identity is
               associated with the electronic document;
               [B] determining that the person is a member of a group, wherein the group
               is associated with a group-related service and wherein the group is
               associated with a group reputation;
               [C] determining an identity reputation, wherein the identity reputation is
               associated with the identity and wherein the identity reputation is based at
               least in part on the group reputation; and
               [D] determining a document reputation, wherein determining the document
               reputation uses the identity reputation.

       28.     On information and belief, and based on publicly available information, at least the

Accused Instrumentalities satisfy each and every limitation of at least claim 15 of the ’892 patent.

       29.     The preamble of claim 15 recites a “non-transitory computer program product for




                                                  6
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 7 of 14 PageID #: 7




determining a reputation associated with an electronic document accessible via a network address.”

Regarding the preamble of claim 15, to the extent the preamble is determined to be limiting, the

Accused Instrumentalities provide the features described in the preamble. For example,

“Messaging Gateway combines multilayer protection technologies that effectively detect, block,

and quarantine suspicious email:




See Exhibit B, Symantec Messaging Gateway (available at

https://docs.broadcom.com/doc/messaging-gateway-atp-data-protection-en, last visited on May

28, 2021).

       30.     Specifically, Messaging Gateway uses the Symantec global and local sender

reputation database:




                                                7
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 8 of 14 PageID #: 8




See     Symantec        Messaging     Gateway       Product     Overview      (available        at

https://www.broadcom.com/products/cyber-security/network/messaging/gateway,       last     visited

May 28, 2021).

       31.     Thus, to the extent the preamble of claim 15 is limiting, the Accused

Instrumentalities meet it.

       32.     Limitation A of claim 15 requires “determining an identity relating to a person,

wherein the identity is associated with the electronic document.” The ’892 Accused

Instrumentalities also meet all the requirements of limitation A of claim 15. For example, the

Messaging Gateway’s SENDER audit logs show that the email sender identity is determined.




                                                8
  Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 9 of 14 PageID #: 9




See Exhibit C, Symantec Messaging Gateway SENDER audit log event (available at

https://help.symantec.com/cs/SMG_10_7_0/SMG/v6046903_v132085995/SENDER-audit-log-

event?locale=EN_US, last visited May 28, 2021).




                                             9
 Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 10 of 14 PageID #: 10




See Exhibit D, Symantec Messaging Gateway SENDERID audit log event (available at

https://help.symantec.com/cs/SMG_10_7_0/SMG/v126380661_v132085995/SENDERID-audit-

log-event?locale=EN_US, last visited May 28, 2021).

       33.     Therefore, the ’892 Accused Instrumentalities meet limitation A of claim 15.

       34.     Limitation B of claim 15 requires “determining that the person is a member of a

group, wherein the group is associated with a group-related service and wherein the group is

associated with a group reputation.” The Accused Instrumentalities also meet all the requirements

of limitation B of claim 15. For example, Messaging Gateway determines whether a sender is a

good sender or a bad sender based on the sender’s membership to at least one of the following

groups: Local Good/Bad Sender Domains, Local Good/Bad Sender IPs, Third Party Good/Bad

Senders, or Symantec Global Good/Bad Senders.




See https://techdocs.broadcom.com/content/dam/broadcom/techdocs/symantec-security-

software/email-security/messaging-gateway/generated-

pdfs/smg_administration_guide_10_7_3.pdf at 894, 897, last visited May 28, 2021.

       35.     Therefore, the Accused Instrumentalities meet limitation B of claim 15.

       36.     Limitation C of claim 15 requires “determining an identity reputation, wherein the

identity reputation is associated with the identity and wherein the identity reputation is based at

least in part on the group reputation.” The Accused Instrumentalities also meet all the requirements

of limitation C of claim 15. For example, Messaging Gateway determines the reputation of the



                                                10
 Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 11 of 14 PageID #: 11




sender as good or bad based on its membership to certain groups and the reputation of those groups.




See https://techdocs.broadcom.com/content/dam/broadcom/techdocs/symantec-security-

software/email-security/messaging-gateway/generated-

pdfs/smg_administration_guide_10_7_3.pdf at 151, last visited May 28, 2021.

       37.     Therefore, the Accused Instrumentalities meet limitation C of claim 15.

       38.     Limitation D of claim 15 requires “determining a document reputation, wherein

determining the document reputation uses the identity reputation.” The ’892 Accused

Instrumentalities also meet all the requirements of limitation D of claim 15. For example,

Messaging Gateway determines whether an email is legitimate based on the reputation of the

sender as good or bad.




                                                11
 Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 12 of 14 PageID #: 12




See https://techdocs.broadcom.com/content/dam/broadcom/techdocs/symantec-security-

software/email-security/messaging-gateway/generated-

pdfs/smg_administration_guide_10_7_3.pdf at 151, last visited May 28, 2021.

       39.     Therefore, the ’892 Accused Instrumentalities meet limitation D of claim 15.

       40.     Accordingly, on information and belief, the Accused Instrumentalities meet all the

limitations of, and therefore infringes, at least claims 15 of the ’892 patent.

       41.     As a result of Broadcom’s infringement of the ’892 patent, K.Mizra has suffered

and continues to suffer substantial injury and is entitled to recover all damages caused by

Broadcom’s infringement to the fullest extent permitted by the Patent Act, together with

prejudgment interest and costs for Broadcom’s wrongful conduct.


                                     PRAYER FOR RELIEF

WHEREFORE, K.Mizra respectfully requests judgment against Broadcom as follows:

       A.      That the Court enter judgment for K.Mizra on all causes of action asserted in this

Complaint;




                                                  12
 Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 13 of 14 PageID #: 13




       B.      That the Court enter judgment in favor of K.Mizra and against Broadcom for

monetary damages to compensate it for Broadcom’s infringement of the Patents-in-Suit pursuant

to 35 U.S.C. § 284, including costs and prejudgment interest as allowed by law;

       C.      That the Court enter judgment in favor of K.Mizra and against Broadcom for

accounting and/or supplemental damages for all damages occurring after any discovery cutoff and

through the Court’s entry of final judgment;

       D.      That the Court adjudge Broadcom’s infringement of the Patent-in-Suit to be willful

dated from the filing of this Complaint.

       E.      That the Court enter judgment that this case is exceptional under 35 U.S.C. § 285

and enter an award to K.Mizra of its costs and attorneys’ fees; and

       F.      That the Court award K.Mizra all further relief as the Court deems just and proper.




                                               13
 Case 2:21-cv-00247-JRG Document 1 Filed 07/08/21 Page 14 of 14 PageID #: 14




                                        JURY DEMAND

       K.Mizra requests that all claims and causes of action raised in this Complaint against

Broadcom be tried by a jury to the fullest extent possible.


 Date: July 8, 2021                         Respectfully submitted,


                                            /s/Cristofer I. Leffler w/permission Andrea L. Fair
                                            Cristofer I. Leffler, WA Bar No. 35020
                                            LEAD COUNSEL
                                            Cliff Win, Jr., CA Bar No. 270517
                                            Folio Law Group PLLC
                                            14512 Edgewater Lane NE
                                            Lake Forest Park, WA 98155
                                            Tel: (206) 512-9051
                                            Email: cris.leffler@foliolaw.com
                                            Email: cliff.win@foliolaw.com

                                            Joseph M. Abraham, TX Bar No. 24088879
                                            Law Office of Joseph M. Abraham, PLLC
                                            13492 Research Blvd., Suite 120, No. 177
                                            Austin, TX 78750
                                            Tel: (737) 234-0201
                                            Email: joe@joeabrahamlaw.com

                                            Of Counsel:

                                            Andrea L. Fair
                                            Texas Bar No. 24078488
                                            Claire Abernathy Henry
                                            Texas Bar No. 24053063
                                            WARD, SMITH & HILL, PLLC
                                            1507 Bill Owens Pkwy.
                                            Longview, TX 75604
                                            Tel: (903) 757-6400
                                            Fax: (903) 757-2323
                                            Email: andrea@wsfirm.com
                                            Email: claire@wsfirm.com

                                            Counsel for Plaintiff K.Mizra LLC




                                                14
